Citation Nr: 1236237	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for neuropathy of the lower extremities, bilaterally, to include as due to an in-service cold injury.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claim currently on appeal.  This claim was previously remanded by the Board in May 2010, November 2010 and November 2011 for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities did not manifest during, or as a result of, active military service, to include as due to in-service cold exposure.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for peripheral neuropathy of the lower extremities, bilaterally, to include as due to in-service cold exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in March 2007 and May 2010 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the May 2010 letter was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment and personnel records.  However, a formal finding was made in April 2007 that these records were not available for review and that all efforts to obtain these records had been exhausted.  The Veteran was afforded VA medical examinations in June 2010 and June 2011, and an addendum to the June 2011 examination was prepared in February 2012.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also attempted to obtain records from the Samaritan Hospital, but in February 2008, VA was notified that this facility had no record of the Veteran as a patient.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of November 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) incorporated additional VA treatment records into Virtual VA and that an addendum to the June 2011 VA examination was provided to VA in February 2012.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for neuropathy of the lower extremities.  Specifically, the Veteran has asserted that he suffered cold injuries during active military service and that he has suffered from chronic symptomatology since that time.  However, as will be discussed below, the record contains no credible evidence of chronic symptomatology since military service, and as such, service connection is not warranted.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has submitted copies of in-service personnel records indicating that he served as a heavy equipment engineer aboard the U.S.S. Andromeda during his military service.  He also submitted information demonstrating that he did in fact serve in Polar Regions.  However, none of these records demonstrate that he actually suffered any chronic in-service injury due to cold exposure.  The Veteran also submitted an article from Wikipedia discussing the activities of his ship.  However, due to the inherently unreliable nature of Wikipedia in that information can be added, removed or changed by anyone, the Board does not find this article to be of probative value. 

The first post-service evidence of problems with the lower extremities is a VA treatment record dated March 2007.  According to this record, the Veteran was experiencing continuous pain in both feet to his knees.  The Veteran reported that during military service he had to wade in 14-degree water once, and as a result, his feet froze.  He alleged that he had suffered from pain ever since this incident but that he had learned to live with the pain.  The Veteran was diagnosed with neuropathy at this time.  It was noted that this was the first time the Veteran reported the scenario of frostbite and that it was unlikely that this was the cause of his pain and poor sensation below the knees for all these 53 years.  

Subsequent VA treatment records continue to reflect treatment for the lower extremities.  According to an August 2007 record, the Veteran suffered frostbite during military service and immediately noticed nerve pain.  He again reported pain since this time.  Nerve conduction velocity (NCV) studies revealed no electrophysiological evidence of peripheral neuropathy.  An October 2007 record also notes frostbite since 1955.  However, it was noted that this finding was only supported by the Veteran's own assertion.  The physician explained that the Veteran's symptoms sounded more like arterial insufficiency causing small fiber nerve damage from ischemia which could cause prolonged pain.  It was noted that this could be superimposed on an underlying vascular insufficiency, but that there were no symptoms of neurogenic claudication.  In November 2007, it was noted that vascular studies for probable mixed arterial/venous disease were set up.  However, the Veteran immediately became resistant to interventions should they be needed.  

According to a January 2009 VA outpatient treatment record, the Veteran was suffering from peripheral sensory neuropathy secondary to frostbite that occurred in 1955.  Again, it is unclear what evidence was relied upon in reaching this determination, aside from the Veteran's self-reported lay history.  

The Veteran was afforded a VA examination in June 2010 regarding his reported in-service cold injuries.  The Veteran reported that during active military service, he was submerged in freezing water for 45 to 60 minutes.  After he emerged from the water, he could not walk.  He reported that he was taken to a tent and treated but that he had a tingling sensation that had persisted ever since.  He also endorsed cramping in the feet and lower legs for the past 20 years and stiffness in the feet, ankles and knees for the last 10 years.  The examiner diagnosed the Veteran with residuals of 2nd degree frostbite, Reynaud's phenomenon and peripheral neuropathy.  The examiner opined that the Veteran's current peripheral neuropathy was as likely as not related to in-service cold exposure.  The examiner explained that the mechanism of injury with extended temperature exposure is sufficient to cause a superficial frostbite injury.  Long-term sequelae would include mild peripheral neuropathy, persistent dysesthesia, Reynaud's and small vessel peripheral vascular disease.  

The Veteran was afforded an additional VA examination of the lower extremities in June 2011.  The Veteran again reported immediate nerve pain in the feet after being exposed to freezing water in 1955.  The examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy.  The examiner indicated that he could not offer an opinion regarding the etiology of the Veteran's neuropathy of the lower extremities without resorting to mere speculation.  The examiner explained that there was no definite etiology found in relation to the Veteran's neuropathy.  The examiner explained that while cold exposure was known to be a cause of peripheral neuropathy, it was requested that the Veteran's reported history not be considered for this opinion.  The examiner also noted that the lower extremity vascular studies were normal and that multiple examinations revealed palpable arterial pulses in the feet.  As these were normal, this would indicate that the risk factors of smoking, hyperlipidemia, hypertension, and age older than 70 years had not been severe enough to cause peripheral vascular disease to the degree to have caused a neuropathy.  While NCV studies were negative in August 2007, the examiner explained that these were of limited informative value and would not completely rule out neuropathy.  The examiner also noted that while the Veteran had been a heavy drinker, he did not demonstrate the usual alcoholic neuropathy pattern in which those patients would generally be associated with end-stage organ disease.  Nonetheless, the examiner noted that heavy drinkers certainly can cause damage to the nerves in the legs resulting in peripheral neuropathy.  For these reasons, the examiner was unable to offer an opinion.  

An addendum to the above examination was prepared in February 2012 by the same examining physician, as the examiner was incorrect in reading the Board's previous remand to require that he not consider the Veteran's statements of in-service cold injury.  After reviewing the Veteran's claims file and considering the Veteran's report of cold injury, it was determined that it was less likely than not that the Veteran's peripheral neuropathy manifested during, or as a result of, active military service.  The examiner explained that there were no medical records available documenting any signs, symptoms, treatment or evaluation for a neuropathy following military discharge until the diagnosis of 2007.  The examiner explained that the Veteran's presentation with a 50-year delay of symptomatology is not consistent with cold injury neuropathy.  This type of neuropathy had a much earlier presentation after the exposure with persistent symptoms.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral peripheral neuropathy, to include as secondary to his reported in-service cold exposure.  As already discussed, while the Veteran's service treatment records have not been located, there is actually no evidence of a diagnosis of peripheral neuropathy, or any treatment for this condition, until more than 50 years after separation from active duty in March 2007.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the absence of any treatment for, or complaint of, peripheral neuropathy for more than half a century tends to suggest that this condition has not been chronic since the Veteran's separation from active duty.  

In addition, the February 2012 VA examiner opined that it was less likely than not that the Veteran's current peripheral neuropathy of the lower extremities was secondary to cold exposure during military service.  While this examiner did note in June 2011 that he could not offer an opinion without resort to mere speculation, the examiner incorrectly interpreted the Board's remand instructions to suggest that he was unable to consider the Veteran's report of cold exposure in service.  Once the examiner considered the Veteran's report of in-service exposure, as well as the evidence of record and 50-year absence of evidence for peripheral neuropathy, he opined that it was less likely than not that this condition manifested as a result of in-service cold exposure.  The examiner explained that a 50-year delay of symptomatology is not indicative of cold injury neuropathy.  An October 2007 VA physician also concluded that the Veteran's symptoms sounded more like arterial insufficiency causing small fiber nerve damage from ischemia, while a March 2007 VA physician concluded it was unlikely that the Veteran's current symptomatology was due to cold exposure more than 50 years earlier.  As such, the preponderance of the evidence of record demonstrates that the Veteran's current peripheral neuropathy did not manifest during, or as a result of, active military service, to include as due to cold exposure.  

The Board recognizes that the January 2009 VA physician and the June 2010 VA examiner related the Veteran's peripheral neuropathy to the incurrence of frostbite in 1955.  However, these physicians offered little to no discussion in support of this finding.  Rather, it appears that they simply accepted the Veteran's report of in-service frostbite and chronic symptomatology for the past 50 plus years.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board recognizes that the Veteran has related his current peripheral neuropathy to cold exposure during military service.  However, the record contains no evidence to reflect that the Veteran has the requisite training or expertise to provide a medical opinion linking peripheral neuropathy to an event that occurred more than 50 years earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The Board recognizes that the Veteran is competent to offer testimony regarding symptomatology since his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the Veteran may be competent to offer the above statements, the Board does not find them to be credible.  The Board is not questioning the Veteran's assertion that he was in fact exposed to cold situations during military service, to include the situation he describes when he developed frostbite of his feet.  However, the mere fact that the Veteran was present in a cold environment is not sufficient evidence to link a disability that was diagnosed more than 50 years after separation from active duty to cold exposure during service.  The Board does not find credible the Veteran's assertion of chronic symptomatology for more than 50 years.  VA treatment records in the claims file go back as far as March 2003.  The Veteran was seen in March 2003, September 2003, May 2005, and May 2006, and at no time did he report the symptoms in his lower extremities involving pain, numbness, or tingling.  In March 2003, he reported symptoms of shoulder and knee pain (the pain in his knee was not described as numbness and tingling pain), lesions on his nose and ears, a recurrent rash on his left arm (which the examiner noted had been occurring for 15 years) and tearing in his eyes when out in the cold or wind.  When seen in September 2003, he continued to complain of shoulder pain.  In May 2005, he reported that the shoulder pain had resolved.  In May 2006, he again reported shoulder pain.  He also reported allergic rhinitis during some of these visits.

The Board finds that had the Veteran been experiencing the chronic numbness and tingling in his lower extremities, which he claims had been in existence since his feet were frostbitten in service, that he would have reported it at some point prior to March 2007.  He had the thought processes to report recurrent shoulder pain and a 15-year recurrent rash on his left arm but failed to report a 50-year history of numbness and pain in his lower extremities.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference).  The Board does not find that the Veteran's March 2003 report of knee pain is the same as the pain he describes beginning in March 2007 (in March 2007, the Veteran reported it as continuous pain in both feet to his knees).  The Board finds the failure to report symptoms associated with his lower extremities as he began to describe in March 2007 is evidence against the claim that there was continuity of symptomatology since service discharge.  In the March 2007 VA treatment record, the examiner specifically noted that this was the first time the Veteran had ever described a scenario involving frostbite.  This was the same examiner who had seen the Veteran in March 2003, September 2003, May 2005, and May 2006, which is probably why she made a specific note that this was the first time the Veteran had reported such symptoms.  This lends credence to the Board's determination that there was no continuity of symptomatology following service discharge.

The Veteran has also failed to provide VA with any statements from individuals he has known over the past 50 years to support his claim of extended symptomatology, despite being told of the usefulness of this information in a January 2008 letter.  Finally, the Veteran has given inconsistent reports of his smoking history.  For example, when seen in March 2003, he reported smoking 3 packs per day for 30 years.  However, when he had a neurological consultation associated with his lower extremities in October 2007, he reported smoking 2 to 3 packs per day for 15 years.  Thus, he reduced the length of period he smoked by half and reported fewer packs per day.  These inconsistent statements further damage his credibility, particularly in how it relates to the current disability for which he seeks service connection.  For all these reasons, the Board does not find the assertion of 50-plus years of chronic pain in the lower extremities to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service cold exposure, must be denied.



ORDER

Service connection for neuropathy of the lower extremities, bilaterally, to include as secondary to in-service cold exposure, is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


